Fourth Court of Appeals
                                       San Antonio, Texas
                                                 August 13, 2014

                                           No. 04-14-00584-CV

                                IN RE EL CABALLERO RANCH, INC.

                                      Original Mandamus Proceeding 1

                                                    ORDER

Sitting:          Karen Angelini, Justice
                  Patricia O. Alvarez, Justice
                  Luz Elena D. Chapa, Justice

         On August 13, 2014, relator filed a petition for writ of mandamus and a motion for emergency
relief. This court is of the opinion that a serious question concerning the mandamus relief sought requires
further consideration. See TEX. R. APP. P. 52.8(b). The respondent and the real parties in interest may
file a response to the petition for writ of mandamus in this court no later than August 27, 2014. Any
such response must conform to Texas Rule of Appellate Procedure 52.4.

        Relator’s request for temporary emergency relief is GRANTED. Any enforcement of the trial
court’s August 4, 2014 First Amended Order Granting Traditional and No-Evidence Motion for Summary
Judgment of Grace River Ranch, LLC is TEMPORARILY STAYED until further order of this court.


           It is so ORDERED on August 13th, 2014.                            PER CURIAM




           ATTESTED TO: _____________________________
                          Keith E. Hottle
                          Clerk of Court




1
  This proceeding arises out of Cause No. 13-04-00108-CVL, styled Grace River Ranch, LLC v. El Caballero
Ranch, Inc. a/k/a El Caballero, LLC and Laredo Marine, LLC v. Robert W. Brittingham, pending in the 218th
Judicial District Court, La Salle County, Texas, the Honorable Stella Saxon presiding.